            Case 1:19-mc-91157-LTS Document 1 Filed 04/18/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                                                     )
IN RE: NONJUDICIAL FORFEITURE                        )      MBD. No. 19-mc-91157
PROCEEDING                                           )
                                                     )
     JOINT MOTION TO EXTEND TIME TO FILE CIVIL COMPLAINT AND/OR
              OBTAIN INDICTMENT ALLEGING FORFEITURE

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, as authorized pursuant to 18 U.S.C. § 983(a)(3)(A), hereby

moves upon agreement of the parties to extend from April 30, 2019 and May 29, 2019 to June

29, 2019 the time in which the United States is required to file a Verified Complaint for

Forfeiture in Rem and/or obtain an Indictment alleging forfeiture regarding the following

property to which a claim has been filed by Austin Nedved (the “Claimant”) in a nonjudicial civil

forfeiture proceeding with the United States Customs and Border Protection (“CBP”) and the

United States Postal Inspection Service (“USPIS”):

       a.      $440,000 in United States currency, seized on December 11, 2018, from Austin
               Nedved, in Shrewsbury Massachusetts;

       b.      $33,654.95 in United States currency, seized on December 11, 2018, from Austin
               Nedved, in Shrewsbury Massachusetts;

       c.      $670 in United States currency, seized on December 11, 2018, from Austin Nedved,
               in Northborough, Massachusetts;

       d.      $8,000 in United States currency, seized on December 14, 2018, from Cong Nguyen,
               in Boston, Massachusetts;

       e.      $1,500 in United States currency, seized on December 14, 2018, from Joseph
               Fallstrom, in Boston, Massachusetts;

       f.      $9,000 in United States currency, seized on December 14, 2018, from Joseph
               Fallstrom, in Boston, Massachusetts;

       g.      $10,000 in United States currency, seized on December 14, 2018, from J. Merrell, in
               Boston, Massachusetts;
            Case 1:19-mc-91157-LTS Document 1 Filed 04/18/19 Page 2 of 4




       h.      $11,220 in United States currency, seized on December 14, 2018, from Jordan
               Dunbar, in Boston, Massachusetts;

       i.      $1,700 in United States currency, seized on December 14, 2018, from Charles
               Thomas, in Boston, Massachusetts;

       j.      $1,800 in United States currency, seized on December 14, 2018, from Anthony
               Ufkin, in Boston, Massachusetts;

       k.      $1,500 in United States currency, seized on December 14, 2018, from Russ Williams,
               in Boston, Massachusetts;

       l.      $9,000 in United States currency, seized on December 14, 2018, from Jon Wray, in
               Boston, Massachusetts;

       m.      $4,400 in United States currency, seized on December 14, 2018, from Adam Vito, in
               Boston, Massachusetts;

       n.      $2,000 in United States currency, seized on December 14, 2018, from RDT LNU, in
               Boston, Massachusetts; and

       o.      $10,743 in United States currency, seized on December 14, 2018, from Holden
               Smith, in Boston, Massachusetts;

(the “Defendant Properties”).

       After the Defendant Properties were seized by law enforcement on December 11 and 14,

2018, CBP and USPIS timely commenced administrative forfeiture proceedings. On or about

February 4, 2019, CBP received a claim for items a. through c. of the Defendant Properties from

the Claimant, through his attorney Geoffrey Nathan, Esq. On or about February 28, 2019,

USPIS received a claim for items d. through p. of the Defendant Properties from the Claimant,

through his attorney Geoffrey Nathan, Esq. No other claims were submitted in the nonjudicial

forfeiture proceeding, and the time to do so has expired. CBP and USPIS have transmitted both

claims to the United States Attorney for the District of Massachusetts for the purpose of

initiating a judicial forfeiture against the Defendant Properties.




                                                  2
          Case 1:19-mc-91157-LTS Document 1 Filed 04/18/19 Page 3 of 4



       In general, the United States must take action within 90 days after a claim was filed in the

nonjudicial forfeiture proceeding, unless the time is extended for good cause or upon agreement

of the parties. Specifically, 18 U.S.C.§ 983(a)(3)(A) provides:

               (A)      Not later than 90 days after a claim has been filed, the Government
               shall file a complaint for forfeiture in the manner set forth in the
               Supplemental Rules for Certain Admiralty and Maritime Claims or return
               the property pending the filing of a complaint, except that a court in the
               district in which the complaint will be filed may extend the period for filing
               a complaint for good cause shown or upon agreement of the parties.

(Emphasis added).

       Here, the parties agree and jointly move that the Court grant the requested extension so

that they may more fully explore potential resolution of the matter without the need for further

litigation. A proposed order is submitted herewith.

       WHEREFORE, the United States and Claimant respectfully jointly request that the Court

enter an Order extending the period in which the United States is required to file a complaint

against the Defendant Properties and/or obtain an indictment alleging that the Defendant

Properties are subject to forfeiture to June 29, 2019.

Respectfully submitted,

       ANDREW E. LELLING                                 CLAIMANT AUSTIN NEDVED
       United States Attorney                            by his attorney,

By:     /s/ Carol E. Head                                 /s/ Geoffrey G. Nathan
       CAROL E. HEAD, B.B.O. #652170                     GEOFFREY G. NATHAN, B.B.O. #552110
       Assistant United States Attorney                  132 Boylston St., 5th Floor
       United States Attorney=s Office                   Boston, MA 02116
       1 Courthouse Way, Suite 9200                      (617) 472-5775
       Boston, MA 02210                                  nathanlaw@earthlink.net
       (617) 748-3100
       carol.head@usdoj.gov

Dated: April 18, 2019




                                                  3
          Case 1:19-mc-91157-LTS Document 1 Filed 04/18/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, Carol E. Head, Assistant United State Attorney, certify that the foregoing motion filed
through the Electronic Case Filing system, will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing and mailed to attorney Geoffrey G.
Nathan, Esq.
                                                       /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: April 18, 2019                                 Assistant United States Attorney




                                                 4
